Citation Nr: 1527002	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-11 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation of anxiety disorder with depressive disorder, initially rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The July 2010 rating decision granted service connection for anxiety disorder with depressive disorder, and assigned a disability rating of 10 percent, effective November 6, 2009, as well as denied the claim of entitlement to TDIU.  During the course of the appeal, in an October 2010 rating decision, the Veteran was granted an increased, 50 percent disability rating for anxiety disorder with depressive disorder, effective November 6, 2009.  The Veteran has not indicated that he agrees with the higher rating assigned for his anxiety disorder with depressive disorder.  Therefore, the grant of a higher rating is not a full grant of the benefits sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Veteran's claims for an increased disability rating and TDIU were previously before the Board in August 2013 and June 2014.  Following completion of the requested development, a supplemental statement of the case was issued in November 2013 and November 2014.  The claims were returned to the Board.  


FINDINGS OF FACT

1.  Anxiety disorder with depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, panic attacks, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

2.  The Veteran's service connected anxiety disorder with depressive disorder does not render him unable to engage and retain substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for anxiety disorder with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2014).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2009 and June 2014, to the Veteran.  These letters explained the evidence needed to substantiate the claim for TDIU and the initial claim for service connection, as well the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating is downstream from claim for service connection.  Nevertheless, the letters explained the evidence necessary to substantiate claim for an increased rating, as well as the legal criteria for such benefits.   The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for an increased rating and TDIU.  The examination reports contain all the findings needed to rate the Veteran's service-connected anxiety disorder with depressive disorder, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected anxiety disorder with depressive disorder has not materially changed and a uniform evaluation is warranted.  

The Veteran's anxiety disorder with depressive disorder is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected anxiety disorder with depressive disorder most closely approximates the criteria for the currently assigned 50 percent disability evaluation.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the current 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's anxiety disorder with depressive disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as weekly panic attacks, disturbances of mood and motivation, depression, anxiety, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran, at the September 2013 and November 2014 VA examinations, reported experiencing difficulty adapting to stressful situations, and at the May 2011 VA examination, reported experiencing delusions.  However, the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, hallucinations, suicidal or homicidal ideations, spatial disorientation, or illogical speech as a result of his anxiety disorder with depressive disorder; he is alert, oriented, and cooperative upon examination, and his depression and anxiety do not prevent him from functioning independently.  Moreover, the May 2011 VA examination report indicated that the Veteran's delusions were not persistent.  The Board finds the 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms.

Each of the VA examiners assessed that the Veteran had no more than moderate anxiety disorder with depressive disorder symptoms, which interfered with occupational functioning and social relationships for the Veteran, but do not cause such social and occupational impairment as to render him deficient in most areas.  The May 2011 VA examiner assigned a GAF score of 53.   A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  The GAF scores of the VA examiners and treating providers take into account all of the medical evidence of record, lay and objective, for the rating period on appeal, such that a fuller picture of the nature and history of the Veteran's anxiety disorder with depressive disorder is provided.  See 38 C.F.R. § 4.2 (2014) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The Board acknowledges that the Veteran reported that he finds it difficult to get along with others due to his anxiety disorder with depressive disorder; however, he reported to the September 2013 VA examiner that he quit his last job due to chemical exposure fears.  Moreover, records associated with the award of Social Security Administration disability benefits to the Veteran indicate that he was awarded such benefits due to rheumatoid arthritis.   Here, the evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9413  

At the VA examinations, the Veteran had depression, impaired memory, and anxiety, but he did not have suicidal or homicidal ideation, hallucinations, or impaired thought processes.  At both examinations, the Veteran complained of sleep impairment, panic attacks, depressed mood, anxiety, and disturbances of mood and motivation, but the examinations indicate that the Veteran is alert and oriented, with appropriate speech and behavior, and without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment are not impaired, and his hygiene has been consistently good.  The VA examiners also note the Veteran's symptoms, such as anxiety and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most moderate impairment caused by the disorder.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and panic attacks; there is no evidence of symptoms such as ritualistic or obsessive behavior, hallucinations, suicidal or homicidal ideation, or impaired speech or thought processes.  Consequently, the weight of the evidence is against a rating higher than 50 percent for anxiety disorder with depressive disorder.

For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for anxiety disorder with depressive disorder.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's anxiety disorder with depressive disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of anxiety, depression, panic attacks, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's anxiety disorder with depressive disorder, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria; the Board reiterates that the Veteran reported to the VA examiners that his current employment status is related to physical disabilities.  Therefore, referral for consideration of extraschedular ratings for the Veteran's anxiety disorder with depressive disorder is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with anxiety disorder with depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

In this case, Veteran's sole service connected disability is anxiety disorder with depressive disorder, rated as 50 percent disabling.  He is thus ineligible for consideration for a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran has not provided a completed TDIU application.  Nonetheless, as previously indicated, the Veteran is in receipt of Social Security disability benefits; he was found to be disabled due to rheumatoid arthritis.  

A January 2010 VA social and industrial survey report indicates that the Veteran reported that he last worked in 2009; he reported that he worked as a forklift and machine operator.  At the May 2011 and September 2013 VA examinations, the Veteran reported having difficulty getting along with others at work; the September 2013 VA examination report indicates that the Veteran worked until the award of Social Security disability in 2012 and that he left his most recent position due to chemical exposure fears.  The September 2013 VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  With regard to the criteria for TDIU, the VA examiner opined that the Veteran had no more than moderate social and occupational impairment, which would reduce his ability to obtain and maintain gainful employment, but that it would not interfere with his ability to obtain and maintain gainful employment; the VA examiner found that the Veteran was not totally occupational impaired and remained employable.

Based on the evidence of record, the Board finds that the Veteran's service-connected disability of anxiety disorder with depressive disorder does not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is capable of performing the physical and mental actions required by employment.  The Veteran is currently unemployed and in receipt of Social Security disability benefits; according to the evidence of record, the Veteran left his last job by choice due to fear of chemical exposure and his award of disability benefits was the result of a nonservice-connected disability.  The evidence shows that, while the Veteran asserted that he could not be employed due to his service-connected anxiety disorder with depressive disorder, he is not employed due to nonservice-connected physical disabilities.  

Finally, the September 2013 VA examiner opined that his service-connected anxiety disorder with depressive disorder, standing alone, did not have an impact on his ability to be employed.  This opinion is more probative than the Veteran's lay statements to the contrary and is supported by the record.  

In sum, the Veteran's service-connected anxiety disorder with depressive disorder does not render him unable to obtain or retain substantially gainful employment.



ORDER

Entitlement to a disability rating in excess of 50 percent for anxiety disorder with depressive disorder is denied. 

Entitlement to TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


